Citation Nr: 0608106	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  05-05 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to 
March 1950 and again from October 1950 to November 1951.  He 
died in October 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for the cause of the veteran's death.  

In September 2005, the appellant and her son testified before 
the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant and her representative contend, in essence, 
that the veteran's death from lung cancer was a result of his 
active service.  It is maintained that the veteran was a 
passenger on a ship on two occasions, and that he was exposed 
to asbestos at that time.  It is now claimed that the alleged 
exposure caused lung cancer and ultimately caused his death.  

A review of the record reveals that the veteran died in 
October 2003 due to or as a consequence of metastatic non 
small cell lung cancer.  The medical records associated with 
the claims folder show that the veteran underwent X-rays in 
April 2002, at which time lung cancer was diagnosed.  The 
records also show that he was diagnosed by a Scott Covington, 
MD.  Those records, which are pertinent to the matter on 
appeal, have not been associated with the veteran's claims 
folder.  VA needs to attempt to obtain those records prior to 
final adjudication of the claim.

Medical records of Jeffrey M. Crane, MD, the physician who 
treated the veteran for lung and brain cancer, are associated 
with the claims folder.  Those records, which indicate that 
the veteran had a 50+ pack year cigarette history without 
asbestos exposure, begin in May 2002 and end in May 2003.  
The veteran expired in October 2003.  There are no medical 
records associated with the claims folder from May 2003 to 
October 2003.  If Dr. Crane or any other physician treated 
the veteran from May 2003 to October 2003, those records 
should be sought and associated with the claims folder.

Additionally, it appears that the above records from Dr. 
Crane had been misfiled in another veteran's file and were 
not associated with the correct file until January 2006.  The 
agency of original jurisdiction (AOJ) must be given an 
opportunity to review this evidence and re-adjudicate the 
claim after said review.

During the appellant's videoconference hearing in 
September 2005, it was stated that the veteran's oncology 
report showed evidence of asbestos fibers in the veteran's 
system.  That report is not associated with the claims 
folder.  The appellant should be contacted and asked to 
provide a copy of that report, which the AOJ should then 
associate with the claims folder.  

Additionally, the appellant testified at the September 2005 
videoconference hearing that the veteran's employment after 
service was always in sales.  Prior to that time, in 
November 2004, the appellant was sent an asbestos development 
letter, requesting the dates, and places of the veteran's 
employment and the nature of his employment by each employer.  
It appears that the requested information was never furnished 
to the AOJ.  This should be obtained and associated with the 
claims folder prior to final adjudication of the claim.

Finally, it is the Board's opinion that the National 
Personnel Records Center (NPRC) should be contacted to 
determine the likelihood of exposure to asbestos the veteran 
had as a passenger on the USNS DARBY (T-AP 127) and the USS 
REPOSE (AH-16).  Those ships were noted to have transported 
the veteran to Korea, and after an injury in Korea, 
transported him back to the United States.

Accordingly, the case is remanded to the AOJ for the 
following action:

1.  After obtaining the appropriate 
release of information from the 
appellant, the AOJ should obtain the 
veteran's medical records, if any, from 
April 2002 to January 2003, from Dr. 
Steve Covington and associate those 
records with the claims folder.  

2.  After obtaining the appropriate 
releases of information from the 
appellant, the RO should obtain the 
veteran's medical records, if any, from 
May 2003 to October 2003, from Dr. 
Jeffrey Crane, and/or any other physician 
that treated the veteran for his cancer 
during that period of time, and associate 
those records with the claims folder.

3.  The AOJ should ask the appellant to 
furnish a copy of the oncology report 
that was referred to during the 
September 2005 videoconference hearing, 
which was said to have shown asbestos 
fibers in the veteran's system.  In the 
alternative, the appellant should inform 
the AOJ of the whereabouts of the report, 
which the AOJ should secure and made part 
of the veteran's claims folder.   

4.  The AOJ should also ask the appellant 
to furnish a statement listing the dates 
and places of the veteran's employment 
and the nature of his employment by each 
employer.  The AOJ should then associate 
that information with the veteran's 
claims folder.  

5.  The AOJ should also contact the 
National Personnel Records Center (NPRC), 
and/or any other organization deemed 
appropriate, seeking information 
regarding the extent to which the veteran 
may have been exposed to asbestos in his 
capacity as a passenger while on board 
the USNS DARBY (T-AP 127) and the USS 
REPOSE (AH-16).  The AOJ must document 
the requests for information and include 
all responses in the evidence of record, 
including any negative replies. 

6.  Thereafter, the AOJ should re-
adjudicate the claim, after reviewing the 
evidentiary record, to include the 
medical records from Dr. Crane that were 
associated with the veteran's record in 
January 2006.  If, upon re-adjudication, 
the benefit sought on appeal remains 
denied, the AOJ should issue an SSOC 
before returning the case to the Board, 
if otherwise appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


